EXHIBIT 10-7





Dear [                          ],



I am pleased to inform you that you have been designated a participant in The
Clorox Company (the”Company”) Executive Incentive Compensation Plan (the “Plan”)
for the fiscal year ending June 30, 20XX (the “Fiscal Year”), subject to the
terms of the Plan. If you qualify for an award under the Plan, your bonus will
be calculated as follows:



            1. The Management Development and Compensation Committee (the
“Committee”) of the board of directors has established the maximum bonus you may
receive to be 360% of your bonus target of $[           ]. That amount is based
on the Company achieving 200% of its financial target based on the matrix
attached as Exhibit 1 to this award letter and a personal performance factor of
180%. The Committee has discretion to reduce your bonus based on personal
performance and a qualitative evaluation of the Company’s performance, but not
to increase it.



            2. Within 90 days of the close of the Fiscal Year the Committee will
certify the Company’s percentage performance against the matrix.



            3. The Committee will then determine your individual performance
percentage.



            4. The Committee will then use the following formula to determine
your award: Target bonus dollar amount times Company financial performance
percentage times individual performance percentage equals bonus, which may be
reduced by the Committee’s qualitative evaluation of Company performance.



The Clorox Company



By ____________________

     [name]

_______________________

[title]



